The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 8, 2015

                                     No. 04-15-00223-CR

                                         Carlos FAZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10674
                     The Honorable Kevin M. O'Connell, Judge Presiding

                                        ORDER
        Appellant has submitted written proof to this court that the reporter’s record has been
designated and requested, and that he is indigent and thus entitled to a free record on appeal.
Accordingly, the portion of the reporter’s record to be prepared by court reporter Lisa J. Ramos
is due within thirty (30) days from the date of this order.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court